—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered May 27, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to disprove his defense that he was acting as an agent of the undercover officer and alleged confidential informant in the narcotics transaction is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; *557People v Bradley, 199 AD2d 327). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support a finding that the prosecution disproved the agency defense and established the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
To the limited extent that the defendant’s remaining contention is preserved for appellate review, it is without merit. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.